Citation Nr: 0418301	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial rating for bilateral 
hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from July 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veteran Affairs Oakland, California Regional 
Office (RO), which granted service connection for right ear 
hearing loss and assigned a 10 percent rating for bilateral 
hearing loss.  A February 1993 RO decision had previously 
granted service connection for hearing loss in the left ear.  


FINDINGS OF FACT

Hearing acuity is Level I in the right ear and Level XI in 
the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss have not been met.     38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, 4.86 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

In Pelegrini v. Principi, No. 01-944 (U.S. Vet.App. June 24, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  


The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a September 2002 
letter, VA informed the veteran of the evidence necessary to 
substantiate the claim of service connection for right ear 
hearing loss.  VA also informed him that they would get 
relevant records from any Federal agency including the 
military and records from VA hospitals, and would also make 
reasonable efforts to get relevant records not held by a 
Federal agency, and that it was his responsibility to give VA 
enough information so VA could request the records from the 
person or agency that had them.  He was also told that it was 
his ultimate responsibility to make sure VA had all of his 
requested records.  

Furthermore, in an December 2003 letter, VA informed the 
veteran of the evidence necessary to substantiate the claim 
for a higher evaluation for his service-connected hearing 
loss.  The veteran was told that in order to establish 
entitlement to an increased rating for his service-connected 
hearing loss, he would have to show that the condition had 
gotten worse.  VA also once again informed the veteran of the 
evidence they would obtain and what evidence the veteran was 
responsible for submitting.  

In light of the foregoing, the Board finds that the RO's 
notice letters in September 2002 and December 2003 comply 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, supra held, in 
part, that a VCAA notice letter, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This was accomplished, as the 
veteran was provided VCAA notice in September 2002, prior to 
the November 2002 RO decision.  The veteran filed a notice of 
disagreement as to the rating assigned for his service-
connected hearing loss within one year of receiving notice of 
the original grant of service connection.  The claim for a 
higher rating is considered to be a "downstream" issue from 
the original grants of service connection.  The VA General 
Counsel promulgated an advisory opinion holding that separate 
notice of the VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving a downstream issue is not required when the veteran 
was provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Since VA has provided the appropriate notice in connection 
with the original claim of service connection, there is no 
defect as to the timing of the VCAA notice.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. §§ 4.85.  38 C.F.R. §4.86 provides 
that when puretone threshold is 55 decibels or more in each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
hertz), the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).  

In this regard, VA audiological evaluation in September 2002 
revealed pure tone thresholds, in decibels, as follows: 

                                                                        
HERTZ

500
1000
2000
3000
4000
RIGHT
X
30
40
50
60
LEFT
X
105+
105+
105+
105+

The average pure tone hearing loss on authorized audiological 
evaluation in September 2002 was 45 decibels in the right ear 
and 105+ decibels in the left ear.  Speech recognition scores 
using the Maryland CNC word lists were 92 percent in the 
right ear and 0 percent in the left ear.  

Under Table VI contained in 38 C.F.R. 4.85, the average pure 
tone thresholds and speech recognition scores for the right 
ear demonstrated during the September 2002 VA examination 
correspond to category I, and the scores for the left ear 
correspond to category XI.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
rating of 10 percent.  Accordingly, the Board concludes that 
the scheduler criteria for a disability rating for bilateral 
hearing loss above 10 percent are not met based on the 
September 2002 examination.  

The Board observes that with respect to the veteran's left 
ear, he meets the criteria for an exceptional pattern of 
hearing impairment under 38 C.F.R. 4.86.  The veteran's 
average pure tone threshold in his left ear is 105+, which 
leads to a designation of XI.  However, the veteran's Level 
XI designation for the left ear and Level I designation for 
the right ear still translate to a 10 percent rating.  See 
Table VII.  

The veteran alleges unusual circumstances during his 
September 2002 VA examination which skewed his audiological 
results.  However, a review of the medical documentation 
shows no note of any unusual result-changing circumstance by 
the examining audiologist.  Thus, the Board concludes that 
the veteran's examination is uncompromised, and is sufficient 
for rating purposes.  

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 10 percent disability rating and that his hearing 
loss affects his daily life.  However, as previously stated, 
the assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The application of the rating 
schedule to the test results clearly demonstrates that no 
more than a 10 percent rating is warranted for the veteran's 
hearing loss.  Given the foregoing, the Board concludes that 
the preponderance of evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a higher rating for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.  




	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



